Opinion by
Cline, J.
The-question at issue appears to be whether the marking “Japan” by a die sinking process on the leather portion of the binoculars is legible. The velvet bags which were the immediate containers were marked “Made in Japan” by paper labels pasted thereon. On the authority of Kraft v. United States (22 C. C. P. A. 111, T. D. 47103) the protest was sustained. Hirsch v. United States (3 Cust. Ct. 271, C. D. 250), Asiam v. United States (25 C. C. P. A. 68, T. D. 49065), and Abstracts 39757, 41158, and 41159 cited.